Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s communication filed on 05/26/2021 Claims 1-20 have been examined. 

Response to Arguments
Applicant’s arguments, see Remarks – Pages 6-7 filed on 05/26/2021, with respect to the rejections of claims 1, 13, 14 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stern.

With regards to Double patenting rejection, Applicant stated that he traverses the rejection and that he reserves the right to file a terminal disclaimer, if needed following the final disposition of the subject claims – See Remarks – page 6. The Applicant did not present any arguments with regards to double patenting rejection. Therefore, Based on the amended limitation, the Double patenting rejection is maintained (See Double patenting rejection for more details). 





Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Although the conflicting claims are not identical, they are not patentably distinct from each other because:
For example: 
Claims 1, 13, 14 of the instant application define a method/apparatus/medium that implement the steps as the method /apparatus and medium of the claimed invention (claims 1, 7, 10) defined in Patent No. US 10,630,561.  For example, the steps of the method recited in Claim 1 of the instant application are essentially similar in concept to steps of the method in claims 1 of the Patent No. US 10,630,561.

Below are some of the examples from the below table. 
Claims 1 (Instant Application) teaches monitoring, with one or more monitoring tools, data throughput between at least one virtualized machine and a network infrastructure of a computing system to obtain a first metric of data throughput, and data throughput between at least one storage device associated with the at least one virtualized machine and the network infrastructure to obtain a second metric of data throughput; which is the same concept as Claim 1 of Patent No. US 10,630,561.


Claim 1,13,14 of Instant application
Claims 1,7,10 of Patent No. US 10,630,561.  
Claim 1,13,14
A method/medium/apparatus comprising: monitoring, with one or more monitoring tools, data throughput between at least one 5virtualized machine and a network infrastructure of a computing system to obtain a first metric of data throughput, and data throughput between at least one storage device associated with the at least one virtualized machine and the network infrastructure to obtain a second metric of data throughput

 comparing the first metric of data throughput with the second metric of data throughput;  

and automatically transmitting, with an alert generation module of the computing system, an alert indicative of a lack of one or more expected correlations of the first and second metrics. 
wherein the alert is generated in response to detection of an imbalance between the first metric of data throughput and the second metric of data throughput;
wherein the monitoring, comparing and transmitting steps are performed by at least one processing device comprising a processor operatively coupled to a memory.
A method /medium/apparatus comprising: 
obtaining a first set of values comprising historical time series data values for a set of metrics via one or more monitoring tools, wherein a given metric of the set of metrics monitors a given component of a set of components of a computing system, wherein the set of components comprises at least one of one or more storage components, one or more compute components, and one or more networking components that are virtualized and delivered as one or more services, and wherein the first set of values is obtained during a period of expected behavior of the computing system;
 determining one or more correlations between the historical time series data values to establish one or more expected correlations between values of two or more metrics, wherein determining the one or more correlations between the historical time series data values comprises using at least one of one or more rules; obtaining a second set of values comprising current time series data values for the set of metrics via the one or more monitoring tools; 
determining whether the current time series data values maintain the one or more expected correlations; automatically transmitting at least one alert generated by an alert generation module and indicative of a problem associated with the computing system to a remedial entity associated with the computing system in response to determining that at least one of the one or more expected correlations is not maintained; and implementing via the remedial entity one or more selected remedial actions to the problem in response to receiving the alert; 
wherein the method further comprises conditioning the first set of values and the second set of values by transforming at least a portion of the first set of values and the second set of values to generate a unified representation of the first set of values and the second set of values; wherein the set of components includes virtual machines and storage devices coupled via a network infrastructure; wherein the first set of values and the second set of values include measurements of data throughput between the virtual machines and the network infrastructure and between the storage devices and the network infrastructure; 
wherein a given correlation of the one or more of expected correlations is defined to be an agreement that a data throughput for between a given set of the virtual machines and the network infrastructure is equal to an aggregate of a data throughput between a given one of the storage devices associated with the given set of virtual machines and the network infrastructure;
 wherein a lack of the agreement results in transmitting the at least one alert; and wherein the steps of the method are performed by at least one processing device comprising a processor operatively coupled to a memory.


Claims 2,15
wherein the one or more expected correlations are determined via a rule derived from domain knowledge.
Claim 2, 
wherein the one or more expected correlations are established via one of a rule derived from domain knowledge or via one or more machine learning algorithms.
Claims 3,16
wherein the one or more expected correlations are determined via one or more machine learning algorithms.
Claim 2
wherein the one or more expected correlations are established via one of a rule derived from domain knowledge or via one or more machine learning algorithms.
Claim 4,17
wherein automatically transmitting includes notifying a remedial entity associated with the computing system.
Claim 1: 
automatically transmitting at least one alert generated by an alert generation module and indicative of a problem associated with the computing system to a remedial entity associated with the computing system in response to determining that at least one of the one or more expected correlations is not maintained
Claims 5,18
implementing via the remedial entity one or more select remedial actions to address the lack of the one or more expected correlations of the first and second metrics
Claim 1
determining whether the current time series data values maintain the one or more expected correlations; automatically transmitting at least one alert generated by an alert generation module and indicative of a problem associated with the computing system to a remedial entity associated with the computing system in response to determining that at least one of the one or more expected correlations is not maintained; and implementing via the remedial entity one or more selected remedial actions to the problem in response to receiving the alert;

Claim 6,19
conditioning: first values of data throughput obtained between the at least one virtualized machine and the network infrastructure; and second values of data throughput obtained between the at least one storage device and the network infrastructure at least one virtualized machine.
Claim 1: 
the method further comprises conditioning the first set of values and the second set of values by transforming at least a portion of the first set of values and the second set of values to generate a unified representation of the first set of values and the second set of values; wherein the set of components includes virtual machines and storage devices coupled via a network infrastructure; wherein the first set of values and the second set of values include measurements of data throughput between the virtual machines and the network infrastructure and between the storage devices and the network infrastructure;
Claims 7,20
conditioning further comprises transforming at least a portion of the first set of values and the second set of values to generate the first metric and the second metric.
the method further comprises conditioning the first set of values and the second set of values by transforming at least a portion of the first set of values and the second set of values to generate a unified representation of the first set of values and the second set of values; wherein the set of components includes virtual machines and storage devices coupled via a network infrastructure; wherein the first set of values and the second set of values include measurements of data throughput between the virtual machines and the network infrastructure and between the storage devices and the network infrastructure;
Claim 8
The first values and the second values are obtained via the one or more monitoring tools.
Claim 1
obtaining a first set of values comprising historical time series data values for a set of metrics via one or more monitoring tools,
Claim 9 
wherein the one or more monitoring tools are at least partially integrated with a component of the computing system.
Claim3
wherein at least a portion of the one or more monitoring tools are integrated with at least a portion of components of the set of components of the computing system.
Claim 10
wherein the one or more monitoring tools are not integrated with a component of the computing system.
Claim 4
wherein at least a portion of the one or more monitoring tools are not integrated with at least a portion of components of the set of components of the computing system.
Claim 11 
storing the first values and the second values.
Claim 5
storing the first set of values and the second set of values and wherein the computing system comprises at least part of a software defined data center
Claim 12 
, wherein the computing system comprises at least part of a software defined data center.
Claim 5
storing the first set of values and the second set of values and wherein the computing system comprises at least part of a software defined data center. 



With regards to claims 1, 13, 14, the patent No. 10,630,561 teaches the amended limitation  “wherein the alert is generated in response to detection of an imbalance between the first metric of data throughput and the second metric of data throughput ( See Claim 1 - wherein a given correlation of the one or more of expected correlations is defined to be an agreement that a data throughput for between a given set of the virtual machines and the network infrastructure is equal to an aggregate of a data throughput between a given one of the storage devices associated with the given set of virtual machines and the network infrastructure; wherein a lack of the agreement results in transmitting the at least one alert” . Therefore, the amended limitation is taught by the Patent No. 10,630,561. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11, 13, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Char et al. Patent No. US 9,712,410 B1 (Char hereinafter) in view of Stern et al. Publication No. US 2013/0007258 A1 (Stern hereinafter) 

Regarding claim 1,

Char teaches a method comprising:
monitoring, with one or more monitoring tools, data throughput between at least one virtualized machine and a network infrastructure of a computing system to obtain a first metric of data throughput, and data throughput between at least one storage device associated with the at least one virtual machine and the network infrastructure to obtain a second metric of data throughput (Fig.1,Col.13,lines 20-40 collecting 410 local metrics from a local machine and collecting 420 service provider environment metrics from a 25 computing instance in a service provider environment accessible via a computer network. The local metrics may relate to performance of the local machine during execution of an application that utilizes a service on the computing instance. It is noted that while the steps of collecting the local and 30 service provider environment metrics at 410 and 420 are illustrated in a parallel manner in FIG. 4,   Col.14, lines 45-50 - The local metrics may be provided 540 for display. For example, a user may use a management console to view statistics of the metrics  The request metrics may reflect the performance of the SDK, which may be sending the requests. Examples of service metrics may include the throughput and byte count metrics for storage uploads and downloads to a storage service in the service provider environment – Claim 15);
comparing the first metric of data throughput and [...] the second metric of data throughput (Fig.4, Col.13, lines 35-50 - The service provider environment metrics and the local metrics may be combined and/or compared 440 to identify a source of performance issues. Collecting the local and service provider environment metrics in parallel may be useful in combining or comparing the metrics because data for a same or similar time may be available for more accurate correlation of the metrics – Col.15, lines 60-70 -. The method may further include uploading the local metrics to the service provider environment, generating a comparison of the service provider environment metrics and the local metrics to identify a source of performance issues, and providing the comparison of the local metrics and the service provider environment metrics for display from the service provider environment – See Col.7,lines 10-20 -  The default set of local metrics for the local resources 112 may be divided into three categories. These categories may include: request metrics, service metrics, and machine metrics. Examples of service metrics may include the throughput)
automatically transmitting, with an alert generation module of the computing system, an alert indicative of a lack of one or more expected correlations of the first and second metrics (Col.7, lines 55-60 - The management console 170 may be used by the administrator to view statistics for the collected metrics. The monitoring service 115 may provide an alarm service 162 to send notifications 166 or automatically make changes (such as scaling 168 of service provider resources) to the resources 60 being monitored based on rules that are defined by the administrator Col.7, liens 65- 68 - The alarm service 162 may be used to stop, start, or terminate applications, processes, computing instances, and so forth when certain criteria meeting predefined rules are met. In addition, the alarms may initiate auto scaling and/or notification actions – See Col.15, lines 3-20).

wherein the monitoring, comparing and transmitting steps are performed by at least one processing device comprising a processor operatively coupled to a memory (Col.9, lines 40-50, Fig.6, Col.16, lines 12-55, Claim 15).  

comparing the first metric of data throughput with   the second metric of data throughput, wherein the alert is generated in response to detection of an imbalance between the first metric of data throughput and the second metric of data throughput

Stern teaches 
comparing the first metric of data throughput with   the second metric of data throughput, wherein the alert is generated in response to detection of an imbalance between the first metric of data throughput and the second metric of data throughput (¶ 0033 - The processor compares the second performance metric to the first performance metric and/or to the service objective to yield comparison results (210). If the processor did not previously determine the service objective of the network resource 104B, then the processor may compare the second performance metric just to the first performance metric. The first performance metric may be A, and the second performance metric may be B. – ¶ 0026 - The performance metric can include such varied characteristics and parameters as throughput, including average throughput and worst throughput, as well as latency and jitter, among other types of performance metrics – ¶ 0016 - The processor may subsequently perform an automated comparison of the two performance metric measurements, and issue a notification to the network administrator or other user if the processor has detected decreased performance. By comparison, if the processor does not detect a performance decrease, then the processor may not even notify the user in question, and the user in question may not even be aware, that the processor measured and compared performance metrics – ¶ 0015 - a processor can determine the performance metric of the same or different network resource).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Char to include the teachings of Stern.  The motivation for doing so is to allow system to detect performance degradation due to a configuration changes of network resource compared to a different network resource (Stern - ¶ 0014). 

Regarding claim 3,

Char further teaches 
wherein the one or more expected correlations are determined via one or more machine learning algorithm  (Col.9, lines 1-10 - The management console 170 may provide machine analysis 190 of statistics 164 and/or metrics received from the monitoring service 115. For example, business rules, scripts, machine learning and the like may be used to analyze the statistics 164 for the presence of known or predefined issues, resource usage beyond a predetermined threshold and so forth to identify issues, problems, etc. These may be flagged in the management console 170 for the administrator 180 to review- Claim 7).


Regarding claim 4,

Char further teaches 
wherein automatically transmitting includes notifying a remedial entity associated with the computing system ((Col.7, lines 55-60 - The management console 170 may be used by the administrator to view statistics for the collected metrics. The monitoring service 115 may provide an alarm service 162 to send notifications 166 or automatically make changes (such as scaling 168 of service provider resources) to the resources 60 being monitored based on rules that are defined by the administrator Col.7, liens 65- 68 - The alarm service 162 may be used to stop, start, or terminate applications, processes, computing instances, and so forth when certain criteria meeting predefined rules are met. In addition, the alarms may initiate auto scaling and/or notification actions – See Col.15, lines 3-20).
Regarding claim 5,
Char further teaches 
implementing via the remedial entity one or more select remedial actions to address the lack of the one or more expected correlations of the first and second metrics (Col.7, lines 55-60 - The management console 170 may be used by the administrator to view statistics for the collected metrics. The monitoring service 115 may provide an alarm service 162 to send notifications 166 or automatically make changes (such as scaling 168 of service provider resources) to the resources 60 being monitored based on rules that are defined by the administrator Col.7, liens 65- 68 - The alarm service 162 may be used to stop, start, or terminate applications, processes, computing instances, and so forth when 
Regarding claim 6,
Char further teaches
conditioning: first values of data throughput obtained between the at least one virtualized machine and the network infrastructure; and second values of data throughput obtained between the at least one storage device and the network infrastructure at least one virtualized machine  (Fig.1,Col.2, lines 5-20 - method for the provisioning and use of local metrics in a service provider environment may include collecting local metrics from a local machine 10 and collecting service provider environment metrics from a computing instance in  service provider environment accessible via a computer network. The local metrics may relate to performance of the local machine during execution of an application that utilizes a computing service on the computing instance. The local metrics may be uploaded to the service provider environment in a format suitable for combination with data representing the service provider environment metrics. The service provider environment metrics and the local metrics may be compared to identify a source of performance issues. Col4, lines 5-10the SDK can make web service API calls, or to format, convert or summarize collected metrics. In an embodiment, the application (via the SDK) may be in communication with the
computing services in the service provider environment Col.6, lines 1-10 -Before submitting the metrics from the local resources 112 to the monitoring service 115, the metrics may be converted or formatted using a software development kit (SDK). The SDK may be configured to take the raw metrics as input and to output the metrics as formatted metrics). 


Regarding claim 7,

Char further teaches
wherein conditioning further comprises transforming at least a portion of the first set of values and the second set of values to generate the first metric and the second metric  ((Fig.1,Col.2, lines 5-20 - method for the provisioning and use of local metrics in a service provider environment may include collecting local metrics from a local machine 10 and collecting service provider environment metrics from a computing instance in  service provider environment accessible via a computer network. The local metrics may relate to performance of the local machine during execution of an application that utilizes a computing service on the computing instance. The local metrics may be uploaded to the service provider environment in a format suitable for combination with data representing the service provider environment metrics. The service provider environment metrics and the local metrics may be compared to identify a source of performance issues. Col4, 


Regarding claim 8,

Char further teaches
wherein the first values and the second values are obtained via the one or more monitoring tools (Fig.1,Col.13,lines 20-40 collecting 410 local metrics from a local machine and collecting 420 service provider environment metrics from a 25 computing instance in a service provider environment accessible via a computer network. The local metrics may relate to performance of the local machine during execution of an application that utilizes a service on the computing instance. It is noted that while the steps of collecting the local and 30 service provider environment metrics at 410 and 420 are illustrated in a parallel manner in FIG. 4,   Col.14,lines 45-50, Fig.1 – shows the monitoring service );

Regarding claim 9,

Char further teaches
wherein the one or more monitoring tools are at least partially integrated with a component of the computing system (Col4, lines 58-64 FIG. 1A further illustrates a monitoring service 115. The monitoring service 115 may be part of the service provider environment 130 or may be separate from the service provider environment 130).
Regarding claim 10,

Char further teaches
wherein the one or more monitoring tools are not integrated with a component of the computing system (Col4, lines 58-64 FIG. 1A further illustrates a monitoring service 115. The monitoring service 115 may be part of the service provider environment 130 or may be separate from the service provider environment 130).
Regarding claim 11,
Char further teaches
storing the first values and the second values (Col.8, lines 5-10 -The monitoring service 115 may include a metrics repository or data store from which administrators 180 or other statistics consumers 175 may retrieve statistics 164 based on those metrics 160. The metrics 160 may be used to calculate statistics 164 and present the data graphically in the management console 170). 
Regarding claim 13,

Char teaches an article of manufacture comprising a non-transitory processor-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by one or more processing devices implement steps of:
monitoring, with one or more monitoring tools, data throughput between at least one virtualized machine and a network infrastructure of a computing system to obtain a first metric of data throughput, and data throughput between at least one storage device associated with the at least one virtual machine and the network infrastructure to obtain a second metric of data throughput (Fig.1,Col.13,lines 20-40 collecting 410 local metrics from a local machine and collecting 420 service provider environment metrics from a 25 computing instance in a service provider environment accessible via a computer network. The local metrics may relate to performance of the local machine during execution of an application that utilizes a service on the computing instance. It is noted that while the steps of collecting the local and 30 service provider environment metrics at 410 and 420 are illustrated in a parallel manner in FIG. 4,   Col.14, lines 45-50 - The local metrics may be provided 540 for display. For example, a user may use a management console to view statistics of the metrics graphically in order to monitor the local metrics – See Also Col.4, lines 1-30, Col.7,lines 10-20 the local resources 112 may include a computing device running a Java virtual machine or other suitable run-time, virtual machine or framework implemented using any suitable technology such as .NET, Dalvik, ART or the like, and which may be instrumented for metrics collection- See Also Claim1, Col.8, lines 30-35,Col.16, lines 15-20  - The request metrics may reflect the performance of the SDK, which may be sending the requests. Examples of service metrics may include the throughput and byte count metrics for storage uploads and downloads to a storage service in the service provider environment – Claim 15);
comparing the first metric of data throughput and [...] the second metric of data throughput (Fig.4, Col.13, lines 35-50 - The service provider environment metrics and the local metrics may be combined and/or compared 440 to identify a source of performance issues. Collecting the local and service provider environment metrics in parallel may be useful in combining or comparing the metrics because data for a same or similar time may be available for more accurate correlation of the metrics – Col.15, lines 60-70 -. The method may further include uploading the local metrics to the service provider environment, generating a comparison of the service provider environment metrics and the local metrics to identify a source of performance issues, and providing the comparison of the local metrics and the service provider environment metrics for display from the service provider environment – See Col.7,lines 10-20 -  The default set of local metrics for the local resources 112 may be divided into three categories. These categories may include: request metrics, service metrics, and machine metrics. Examples of service metrics may include the throughput)
automatically transmitting, with an alert generation module of the computing system, an alert indicative of a lack of one or more expected correlations of the first and second metrics (Col.7, lines 55-60 - The management console 170 may be used by the administrator to view statistics for the collected metrics. The monitoring service 115 may provide an alarm service 162 to send notifications 166 or automatically make changes (such as scaling 168 of service provider resources) to the resources 60 being monitored based on rules that are defined by the administrator Col.7, liens 65- 68 - The alarm service 162 may be used to stop, start, or terminate applications, processes, computing instances, and so forth when certain criteria meeting predefined rules are met. In addition, the alarms may initiate auto scaling and/or notification actions – See Col.15, lines 3-20).
Char does not explicitly teach comparing the first metric of data throughput with   the second metric of data throughput, wherein the alert is generated in response to detection of an imbalance between the first metric of data throughput and the second metric of data throughput

However, Stern teaches 
comparing the first metric of data throughput with   the second metric of data throughput, wherein the alert is generated in response to detection of an imbalance between the first metric of data throughput and the second metric of data throughput (¶ 0033 - The processor compares the second performance metric to the first performance metric and/or to the service objective to yield comparison results (210). If the processor did not previously determine the service ¶ 0026 - The performance metric can include such varied characteristics and parameters as throughput, including average throughput and worst throughput, as well as latency and jitter, among other types of performance metrics – ¶ 0016 - The processor may subsequently perform an automated comparison of the two performance metric measurements, and issue a notification to the network administrator or other user if the processor has detected decreased performance. By comparison, if the processor does not detect a performance decrease, then the processor may not even notify the user in question, and the user in question may not even be aware, that the processor measured and compared performance metrics – ¶ 0015 - a processor can determine the performance metric of the same or different network resource).
.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Char to include the teachings of Stern.  The motivation for doing so is to allow system to detect performance degradation due to a configuration changes of network resource compared to a different network resource (Stern - ¶ 0014). 
Regarding claim 14,

Char teaches an apparatus comprising: a memory; and a processor operatively coupled to the memory and configured to:
monitor, with one or more monitoring tools, data throughput between at least one virtualized machine and a network infrastructure of a computing system to obtain a first metric of data throughput, and data throughput between at least one storage device associated with the at least one virtual machine and the network infrastructure to obtain a second metric of data throughput (Fig.1,Col.13,lines 20-40 collecting 410 local metrics from a local machine and collecting 420 service provider environment metrics from a 25 computing instance in a service provider environment accessible via a computer network. The local metrics may relate to performance of the local machine during execution of an application that utilizes a service on the computing instance. It is noted that while the steps of collecting the local and 30 service provider environment metrics at 410  The local metrics may be provided 540 for display. For example, a user may use a management console to view statistics of the metrics graphically in order to monitor the local metrics – See Also Col.4, lines 1-30, Col.7,lines 10-20 the local resources 112 may include a computing device running a Java virtual machine or other suitable run-time, virtual machine or framework implemented using any suitable technology such as .NET, Dalvik, ART or the like, and which may be instrumented for metrics collection- See Also Claim1, Col.8, lines 30-35,Col.16, lines 15-20  - The request metrics may reflect the performance of the SDK, which may be sending the requests. Examples of service metrics may include the throughput and byte count metrics for storage uploads and downloads to a storage service in the service provider environment – Claim 15);
 compare the first metric of data throughput and [...] the second metric of data throughput (Fig.4, Col.13, lines 35-50 - The service provider environment metrics and the local metrics may be combined and/or compared 440 to identify a source of performance issues. Collecting the local and service provider environment metrics in parallel may be useful in combining or comparing the metrics because data for a same or similar time may be available for more accurate correlation of the metrics – Col.15, lines 60-70 -. The method may further include uploading the local metrics to the service provider environment, generating a comparison of the service provider environment metrics and the local metrics to identify a source of performance issues, and providing the comparison of the local metrics and the service provider environment metrics for display from the service provider environment – See Col.7,lines 10-20 -  The default set of local metrics for the local resources 112 may be divided into three categories. These categories may include: request metrics, service metrics, and machine metrics. Examples of service metrics may include the throughput);
automatically transmit, with an alert generation module of the computing system, an alert indicative of a lack of one or more expected correlations of the first and second metrics (Col.7, lines 55-60 - The management console 170 may be used by the administrator to view statistics for the collected metrics. The monitoring service 115 may provide an alarm service 162 to send notifications 166 or automatically make changes (such as scaling 168 of service provider resources) to the resources 60 being monitored based on rules that are defined by the administrator Col.7, liens 65- 68 - The alarm service 162 may be used to stop, start, or terminate applications, processes, computing instances, and so forth when certain criteria meeting predefined rules are met. In addition, the alarms may initiate auto scaling and/or notification actions – See Col.15, lines 3-20).
Char does not explicitly teach comparing the first metric of data throughput with   the second metric of data throughput, wherein the alert is generated in response to detection of an imbalance between the first metric of data throughput and the second metric of data throughput
However, Stern teaches 
comparing the first metric of data throughput with   the second metric of data throughput, wherein the alert is generated in response to detection of an imbalance between the first metric of data throughput and the second metric of data throughput (¶ 0033 - The processor compares the second performance metric to the first performance metric and/or to the service objective to yield comparison results (210). If the processor did not previously determine the service objective of the network resource 104B, then the processor may compare the second performance metric just to the first performance metric. The first performance metric may be A, and the second performance metric may be B. – ¶ 0026 - The performance metric can include such varied characteristics and parameters as throughput, including average throughput and worst throughput, as well as latency and jitter, among other types of performance metrics – ¶ 0016 - The processor may subsequently perform an automated comparison of the two performance metric measurements, and issue a notification to the network administrator or other user if the processor has detected decreased performance. By comparison, if the processor does not detect a performance decrease, then the processor may not even notify the user in question, and the user in question may not even be aware, that the processor measured and compared performance metrics – ¶ 0015 - a processor can determine the performance metric of the same or different network resource).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Char to include the teachings of Stern.  The motivation for doing so is to allow system to detect performance degradation due to a configuration changes of network resource compared to a different network resource (Stern - ¶ 0014). 
Regarding claim 16,

Char further teaches 
wherein the one or more expected correlations are determined via one or more machine learning algorithm  (Col.9, lines 1-10 - The management console 170 may provide machine analysis 190 of statistics 164 and/or metrics received 

Regarding claim 17,

Char further teaches 
wherein automatically transmitting includes notifying a remedial entity associated with the computing system ((Col.7, lines 55-60 - The management console 170 may be used by the administrator to view statistics for the collected metrics. The monitoring service 115 may provide an alarm service 162 to send notifications 166 or automatically make changes (such as scaling 168 of service provider resources) to the resources 60 being monitored based on rules that are defined by the administrator Col.7, liens 65- 68 - The alarm service 162 may be used to stop, start, or terminate applications, processes, computing instances, and so forth when certain criteria meeting predefined rules are met. In addition, the alarms may initiate auto scaling and/or notification actions – See Col.15, lines 3-20).
Regarding claim 18,

Char further teaches 
implementing via the remedial entity one or more select remedial actions to address the lack of the one or more expected correlations of the first and second metrics (Col.7, lines 55-60 - The management console 170 may be used by the administrator to view statistics for the collected metrics. The monitoring service 115 may provide an alarm service 162 to send notifications 166 or automatically make changes (such as scaling 168 of service provider resources) to the resources 60 being monitored based on rules that are defined by the administrator Col.7, liens 65- 68 - The alarm service 162 may be used to stop, start, or terminate applications, processes, computing instances, and so forth when certain criteria meeting predefined rules are met. In addition, the alarms may initiate auto scaling and/or notification actions – See Col.15, lines 3-20).


Regarding claim 19,
Char further teaches
conditioning: first values of data throughput obtained between the at least one virtualized machine and the network infrastructure; and second values of data throughput obtained between the at least one storage device and the network infrastructure at least one virtualized machine  (Fig.1,Col.2, lines 5-20 - method for the provisioning and use of local metrics in a service provider environment may include collecting local metrics from a local machine 10 and collecting service provider environment metrics from a computing instance in  service provider environment accessible via a computer network. The local metrics may relate to performance of the local machine during execution of an application that utilizes a computing service on the computing instance. The local metrics may be uploaded to the service provider environment in a format suitable for combination with data representing the service provider environment metrics. The service provider environment metrics and the local metrics may be compared to identify a source of performance issues. Col4, lines 5-10the SDK can make web service API calls, or to format, convert or summarize collected metrics. In an embodiment, the application (via the SDK) may be in communication with the
computing services in the service provider environment Col.6, lines 1-10 -Before submitting the metrics from the local resources 112 to the monitoring service 115, the metrics may be converted or formatted using a software development kit (SDK). The SDK may be configured to take the raw metrics as input and to output the metrics as formatted metrics). 


Regarding claim 20,

Char further teaches
wherein conditioning further comprises transforming at least a portion of the first set of values and the second set of values to generate the first metric and the second metric  ((Fig.1,Col.2, lines 5-20 - method for the provisioning and use of local metrics in a service provider environment may include collecting local metrics from a local machine 10 and collecting service provider environment metrics from a computing instance in  service provider environment accessible via a computer network. The local metrics may relate to performance of the local machine during execution of an application that utilizes a computing service on the computing instance. The local metrics may be uploaded to the service provider environment in a format suitable for combination with data representing the service provider environment metrics. The service provider environment metrics and the local metrics may be compared to identify a source of performance issues. Col4, lines 5-10the SDK can make web service API calls, or to format, convert or summarize collected metrics. In an embodiment, the application (via the SDK) may be in communication with the computing services in the service provider . 



Claims 2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Char in view of Stern further in view of Gutjahr et al.  Publication No. US 2011/0154367 A1 (Gutjahr hereinafter)  
Regarding claim 2,

Char further teaches wherein the one or more expected correlations are determined via a rule (Char –Col.7, lines 60-65, Col.8, lines 1-5). However, Char does not explicitly teach the correlation are determined via a rule derived from domain knowledge. 
Gutjahr teaches
correlation are determined via a rule derived from domain knowledge (¶ 0022 - The rule knowledge base can be in communication with the management server. The rule knowledge base can be on the management server 115 or separate from the management server. In one aspect, the rule knowledge base can be in a separate domain from the management server. The rule knowledge base includes correlation rules. The correlation rules can be used in identifying and correlating domain events. Correlation rules can be defined on a class-level. Defining correlation rules on a class level can enable individual rules to be added or removed from the rule knowledge base (such as when a managed object is added or removed from the network domain) without re-compiling or re-writing all of the rules. The rules can be independently defined and multiple rules can be combined to correlate domain events).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Char to include the 

Regarding claim 15,
Char further teaches wherein the one or more expected correlations are determined via a rule (Char –Col.7, lines 60-65, Col.8, lines 1-5). However, Char does not explicitly teach the correlation are determined via a rule derived from domain knowledge. 
Gutjahr teaches
correlation are determined via a rule derived from domain knowledge (¶ 0022 - The rule knowledge base can be in communication with the management server. The rule knowledge base can be on the management server 115 or separate from the management server. In one aspect, the rule knowledge base can be in a separate domain from the management server. The rule knowledge base includes correlation rules. The correlation rules can be used in identifying and correlating domain events. Correlation rules can be defined on a class-level. Defining correlation rules on a class level can enable individual rules to be added or removed from the rule knowledge base (such as when a managed object is added or removed from the network domain) without re-compiling or re-writing all of the rules. The rules can be independently defined and multiple rules can be combined to correlate domain events).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Char to include the teachings of Gutjahr. The motivation for doing so is to allow the system to enable individual rules to be added or removed from the rule knowledge base (Gutjahr - ¶ 00022).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Char in view of Stern further in view of Gaurav e al. Publication No. US 20160203424 A1 (Gaurav hereinafter) 
Regarding claim 12

Char does not explicitly teach 

Where the computing system comprises at least part of a software defined data center.  

Gaurav teaches 

computing system comprises at least part of a software defined data center (¶ 0023 - Infrastructure IT objects are virtualized resources in the software defined data center such as VCis. virtual disks, or virtual network appliances, among others).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Char to include the teachings of Gaurav. The motivation for doing so is to allow the system to dynamically configure and provision applications, infrastructure and IT resources. The design allows the data center to be managed as a unified system or aggregate set of domains.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/YOUNES NAJI/Primary Examiner, Art Unit 2445